Citation Nr: 1009620	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-07 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for left ankle sprain. 

2.	Entitlement to service connection for a left knee 
condition.

3.	Entitlement to service connection for lumbar muscle 
spasm.

4.	Entitlement to service connection for left shoulder 
instability.

5.	Entitlement to service connection for bronchitis.

6.	Entitlement to service connection for left elbow 
olecranon bursitis.

7.	Entitlement to service connection for residuals of a 
right knee injury.

8.	Entitlement to service connection for gastritis and 
post-gastrectomy syndrome.

9.	Entitlement to service connection for bilateral 
instability of the legs.

10.	Entitlement to an initial compensable rating for 
bilateral hearing loss.

11.	Entitlement to service connection for sinusitis.

12.	Entitlement to an initial rating higher than 10 percent 
for right ankle sprain.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to July 
2005.         

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire which denied the claims for service connection on 
appeal. One of the RO decisions on appeal is a May 2006 RO 
decision which, in pertinent part, granted service connection 
and initial noncompensable ratings for right ankle sprain and 
bilateral hearing loss. The Veteran appealed from the 
decisions that assigned initial disability ratings. See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

In a January 2008 rating decision, the RO increased to 10 
percent the evaluation for right ankle sprain, effective 
August 1, 2005. The claim for a still higher schedular rating 
remains on appeal. See A.B. v. Brown, 6 Vet. App. 35, 39 
(1993) (the claimant is presumed to be seeking the highest 
possible rating for a disability unless he or she expressly 
indicates otherwise). The above rating decision further 
granted claims then pending for service connection for a left 
inguinal hernia, and hemorrhoids. Hence, those matters are no 
longer before the Board.
 
The issues of service connection for sinusitis, and an 
increased rating for right ankle sprain are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC),                        
in Washington, DC.


FINDINGS OF FACT

1.	The Veteran does not currently have a disability 
involving a left ankle sprain.

2.	There is no competent evidence of a current left knee 
condition. 

3.	There is no competent evidence of current lumbar muscle 
spasm.

4.	There is no competent evidence of current left shoulder 
instability.

5.	There is no competent evidence of current bronchitis.

6.	There is no competent evidence of current left elbow 
olecranon bursitis.

7.	There is no competent evidence of current residuals of a 
right knee injury.

8.	The condition of gastritis with post-gastrectomy 
syndrome was not incurred or aggravated during active 
military service.

9.	There is no competent evidence of a current condition 
characterized by bilateral instability of the legs.

10.	Since the August 1, 2005 effective date of service 
connection, bilateral hearing has been no worse than 
equivalent to a designation of Level I impairment in each 
ear.
CONCLUSIONS OF LAW

1.	The criteria are not met for service connection for left 
ankle sprain. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

2.	The criteria are not met for service connection for a 
left knee condition.                  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009);          
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.	The criteria are not met for service connection for 
lumbar muscle spasm.                38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009);          
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

4.	The criteria are not met for service connection for left 
shoulder instability.               38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009);          
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

5.	The criteria are not met for service connection for 
bronchitis. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

6.	The criteria are not met for service connection for left 
elbow olecranon bursitis. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009);     38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

7.	The criteria are not met for residuals of a right knee 
injury. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

8.	The criteria are not met for service connection for 
gastritis and post-gastrectomy syndrome. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

9.	The criteria are not met for service connection for 
bilateral instability of the legs. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009);        38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

10.	The criteria are not met for an initial compensable 
rating for bilateral hearing loss. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009);        38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.3, 4.7, 4.85, 4.86, Diagnostic 
Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later 
codified at 38 CFR § 3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3/159(b) apply to all five elements of a "service 
connection" claim, including notice to the claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Through VCAA notice correspondence dated from November 2005 
to February 2007, the RO notified the Veteran as to each 
element of satisfactory notice set forth under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further 
indicated the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA 
would undertake reasonable measures to assist in obtaining 
additional VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). Furthermore, an addendum to a 
February 2007 notice letter provided supplemental information 
concerning both the disability rating and effective date 
elements of a pending claim for benefits.

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.            
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
November 2005 VCAA notice preceded issuance of the May 2006 
and subsequent rating decisions on appeal. The later VCAA 
notice correspondence did not meet this requirement. However, 
the Veteran has had an opportunity to respond to the VCAA 
notice in advance of the February 2009 Supplemental SOCs 
(SSOCs) readjudicating his claims. There is no indication of 
any further available information or evidence that must be 
associated with the record. The Veteran has therefore had the 
full opportunity to participate in the adjudication of the 
claims. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment 
records (STRs), and records of VA outpatient treatment. The 
Veteran has also undergone several VA examinations. See 
McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles 
v. Principi, 16 Vet. App. 370 (2002). See also 38 C.F.R. §4.1 
(for purpose of application of the rating schedule accurate 
and fully descriptive medical examinations are required with 
emphasis on the limitation of activity imposed by the 
disabling condition).                 In support of his 
claims, the Veteran has provided additional private medical 
records, and several personal statements. He has not 
requested the opportunity for a hearing at any point. The 
record as it stands includes sufficient competent evidence to 
decide the claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Background and Analysis

A.	Claims for Service Connection

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Certain disorders involving what are recognized as diseases 
of a chronic nature, such as degenerative arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When seeking to establish direct service connection without 
benefit of any evidentiary presumption, for the showing of 
chronic disease during service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." On 
the other hand, continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned. 38 C.F.R. § 3.303(b).

Left Ankle Sprain

The service medical history does not provide reference to any 
form of left ankle injury. There is no separation examination 
of record.

Since discharge from service, the numerous VA medical 
examinations that            the Veteran has undergone have 
not revealed any signs or symptoms of a left ankle sprain, or 
similar condition. The Veteran did not describe any such 
disorder on an April 2006 VA general medical examination 
intended as an inventory of his reported medical concerns. 
Nor has objective examination shown any limitation of motion, 
or joint dysfunction in the area involving the left ankle. 
The available VA outpatient records meanwhile are limited in 
scope, and do not pertain to a left ankle disorder. There is 
no other applicable evidence of record, such as evidence 
consisting of private medical records, and the Veteran has 
not alluded to records of the same which have not yet been 
obtained. Likewise, the Veteran has not alleged having 
symptoms of a left ankle sprain which would support a later 
diagnosis by a qualified medical professional. See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (indicating 
competency of lay testimony to describe symptoms that support 
a later diagnosis by a physician).

The only conclusion warranted at this stage is that the 
Veteran does not currently have a left ankle sprain, or other 
similar disorder pertaining to the left ankle. Thus, there is 
no competent medical evidence to substantiate that he has the 
present disability claimed. 

The first criterion to establish service connection is 
competent evidence of the current disability claimed. Moore 
v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for 
service-connected injury is limited to those claims which 
show a present disability.");  Hicks v. West, 12 Vet. App. 
86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability."). Absent evidence 
of a current disability, a claim for service connection 
cannot be substantiated. Here, without evidence of a left 
ankle sprain, the Veteran cannot prevail on the instant 
claim. The Board also need not further inquire into whether a 
left ankle disability is causally related to service, given 
the underlying disability is not shown to have been present.

For these reasons, the Board is denying the claim for service 
connection for a left ankle sprain. The preponderance of the 
evidence is against the claim, and under these circumstances 
the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).   

Left Knee Condition

On an April 2006 VA general medical examination, range of 
motion in the left knee was from 0 to 140 degrees. The left 
knee was considered to be within normal limits. There was 
normal range of motion, no evidence of any swelling, and no 
crepitus. The VA examiner indicated in the diagnostic summary 
that the Veteran denied having any problems with the left 
knee. 

There is no indication from the post-service medical history 
that the Veteran has any qualifying disability of the left 
knee, as the initial basis for a finding of service 
connection. Rather, to the contrary, on VA examination he has 
denied having any current left knee problems. There are no 
other sources of relevant treatment which indicate the 
presence of a claimed left knee disorder. Consequently, a 
current left knee disability is not shown to exist. There is 
no evidence of the disability claimed in this instance. See 
Rabideau, supra; Brammer, supra. It follows that the claim 
for service connection for a left knee condition cannot be 
substantiated. As the preponderance of the competent evidence 
is unfavorable, there is no reasonable doubt to resolve in 
the Veteran's favor, and the claim must be denied. 

Lumbar Muscle Spasm

During the Veteran's military service, an x-ray study dated 
October 2002 revealed a normal lumbosacral spine. A March 
2005 comprehensive health assessment and redeployment 
questionnaire indicated in part a history of chronic lower 
back pain. 

On the April 2006 general examination the Veteran objectively 
demonstrated          the range of motion in the lumbar spine 
of flexion to 80 degrees, extension to        30 degrees, 
lateral flexion 40 degrees bilaterally, and rotation 35 
degrees bilaterally. The VA examiner's diagnostic summary 
indicated that regarding claimed spinal arthritis, there did 
not appear to be any muscle tenderness upon palpation of the 
thoracic and lumbar spine. There was good range of motion of 
the lumbar spine. 

The current factual record is absent indication of lumbar 
muscle spasm.                    In particular, upon the 
April 2006 medical examination there was no tenderness on 
palpation of the lumbar spine. Moreover, the Veteran retained 
good range of motion. Apart from the lack of objective 
findings of disability, the Veteran has not alleged having 
experienced lumbar strain or a similar problem. Jandreau, 
supra.   As such, there is no competent evidence of the 
current disability claimed. So while there is evidence of 
back pain in service, there is no present disability to 
relate to any incident of the Veteran's service. The claim 
for service connection for lumbar muscle spasm is being 
denied for this reason. 

Left Shoulder Instability

During service, an x-ray study dated March 2003 revealed no 
significant degenerative changes of the left shoulder.

On the April 2006 general examination the Veteran was capable 
of internal and external rotation of the shoulders to 90 
degrees bilaterally. 

There is no evidence of record to indicate or suggest the 
presence of a disability characterized by left shoulder 
instability. There are no objective findings of instability. 
The Veteran has not described having a problem of this type 
during medical examinations, or otherwise during pendency of 
this claim. Given that there is no competent evidence of a 
current disability, this claim must be denied.

Bronchitis

STRs reflect that in March 2002, the Veteran was evaluated 
for complaints of sinus congestion, nasal discharge and 
coughing. The impression was of bronchitis, and it was noted 
that the Veteran smoked cigarettes. 

An x-ray study dated September 2002 revealed a normal chest. 

The report of an April 2006 VA examination by an 
otolaryngologist indicates that the Veteran complained of 
sinusitis intermittently for about 10 to 15 years, which he 
stated was sometimes associated with bronchitis. There was no 
further mention of bronchitis as a relevant medical condition 
in his overall ear, nose and throat diagnostic picture. 

On a April 2006 VA general medical examination, regarding 
bronchitis the Veteran reported that this was diagnosed in 
2004. He further indicated that he essentially quit smoking 
an year and a half ago, and had not had a significant problem 
with bronchitis since then. The diagnostic summary states 
that at that time the Veteran denied any problems with 
bronchitis symptoms. 

There is no current indication the Veteran has bronchitis. 
The Veteran has denied having bronchitis post-service. There 
is no other evidence to suggest there is bronchitis or a 
related pulmonary disability. The condition of bronchitis 
appears to have resolved with no current health impairment, 
and this claim is being denied.

Left Elbow Olecranon Bursitis

An April 2002 report reflects that the Veteran presented with 
left arm pain over the previous day, with swelling and warmth 
to the touch. The assessment was of left olecranon bursitis. 

A June 2002 orthopedic report indicated the presence of a 
thickening over the olecranon bursa, nontender, with no pain 
elicited by movement of the elbow. The impression was in part 
a history of olecranon bursitis, with no current treatment 
needed.

During the April 2006 VA general examination the Veteran's 
left elbow had full range of motion and no deficits of motion 
exhibited either with repetitive use.  There was normal ulnar 
deviation and radial deviation of the wrist. 

An August 2006 VA orthopedic examination indicated that when 
asked about a disorder concerning his left elbow, the Veteran 
stated that this was no problem now. The Veteran indicated 
that he recalled treatment for left elbow olecranon bursitis 
in service, but further indicated that his left elbow was 
causing him no difficulty at that time whatsoever. 

There is no indication the Veteran presently has left 
olecranon bursitis. He has denied having the condition post-
service. There is no objective evidence of current left elbow 
impairment. Rather, left olecranon bursitis during service 
appears to have been acute and transitory, with no residual 
condition existing following service discharge. There is no 
competent evidence of this claimed disability. Hence, the 
claim for service connection for left olecranon bursitis is 
being denied.

Residuals of Right Knee Injury

In October 2002 the Veteran sustained a fall slipping on ice 
and hitting the right knee. The assessment was of right knee 
pain, a contusion vs. medial collateral ligament (MCL) tear. 

A March 2005 comprehensive health assessment and redeployment 
questionnaire indicated in part a history of intermittent 
right knee pain, and frequent popping of both knees

During the April 2006 general examination, range of motion 
for the right knee was 0 to 130 degrees. This decreased to 0 
to 120 degrees on repetitive use. There was ligamentous 
laxity of the right knee. There was moderate tenderness on 
the lateral aspect of the right knee. There was no evidence 
of swelling but there was crepitus on movement. The VA 
examiner further observed that there was decreased range of 
motion in the right knee as exemplified in the physical 
examination, and that            the Veteran wore a brace 
over the knee.

The report of an August 2006 orthopedic examination indicates 
the Veteran's statement that the amount of pain in the right 
knee was occasional, and had occurred three to five times 
over the past year, primarily with changes in weather. The 
Veteran did not give a history to suggest that there was any 
loss of range of motion, but rather stiffness that he felt 
daily and was increased during the time of flare-ups. There 
was no restriction with walking with regard to the right 
knee. There was no history of locking. The knee would feel 
stiff when he first got up to walk after sitting. There was 
no pain when traversing stairs. There was no reported history 
of the knee giving way.

Objectively, the Veteran was in no obvious pain during the 
examination or during walking. Stance indicated normal 
alignment of the lower extremities, and normal gait with no 
limp. Range of motion was from 0 to 120 degrees, with pain at 
the extreme of full flexion. There was no patellofemoral or 
femoral tibial crepitus on active or passive motion. There 
was no soft tissue swelling, joint effusion, or localized 
tenderness about the right knee. Patellar alignment and 
tracking were normal. Ligament testing with regard to 
Lachman's test, varus and valgus stress, and anterior and 
posterior drawer signs was negative. There was no findings 
that suggested right knee ligament laxity. Strength of the 
hamstrings and quadriceps was 5/5 bilaterally. A recent x-ray 
study was normal.

The diagnosis was no right knee pathology found. The examiner 
commented that while the Veteran actively limited his right 
knee flexion to 120 degrees, during squatting he could also 
flex to 120 degrees with no complaint of pain. There      
were no other abnormal findings with reference to the knee, 
particularly no muscle atrophy. As indicated, an x-ray was 
normal. The examiner concluded that there was no relationship 
between the Veteran's reported knee complaints, and a right 
knee injury while on active duty in October 2002. 

Based upon the preceding, it has not been established that 
the Veteran has a current right knee disability. The August 
2006 VA examination found that there was no significant 
limitation of motion affecting this knee, problem in joint 
tracking, or ligamentous instability. An x-ray study was 
entirely normal. On this basis, the diagnosis stated was "no 
right knee pathology found." This conclusion expressed by 
the examiner has a direct grounding in observation and 
medical assessment of the Veteran's claimed condition. See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the veteran, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches). The presence 
of a right knee disability post-service is therefore ruled 
out. To the extent there was evidence of a possible right 
knee injury during service, absent corresponding evidence of 
a current disability, the question of a medical nexus to 
service need not be addressed. Thus, the claim for service 
connection for residuals of a right knee injury is being 
denied. 



Gastritis and Post-gastrectomy Syndrome

The November 2006 report from a private hospital indicates 
that an endoscopy study revealed distal esophagitis, and mild 
gastritis in the body of the stomach. There was a normal 
pylorus and duodenum. A colonoscopy with polypectomy was also 
performed.

The Board is denying service connection for gastritis and 
post-gastrectomy syndrome on the grounds that there is no 
competent evidence causally linking this disorder claimed to 
an incident of the Veteran's service. STRs do not reference 
gastrointestinal complaints. Nor is there any record of 
diagnosis of or treatment for the same from separation in 
July 2005 up until the November 2006 record indicated above. 
The Veteran has not described having symptoms of 
gastrointestinal distress during service, to warrant further 
inquiry into the claim. See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is 
credible and competent, the absence of contemporaneous 
medical documentation does not preclude further evaluation as 
to the etiology of the claimed disorder).           In short, 
there is no basis upon which to plausibly link gastritis, 
and/or post-gastrectomy syndrome with any aspect of the 
Veteran's service. The element of a medical nexus to service 
has not been demonstrated. Therefore, the claim for service 
connection for gastritis and post-gastrectomy syndrome is 
being denied.

Bilateral Instability of the Legs

Throughout the time period since separation from service, the 
preponderance of      the evidence does not establish the 
existence of bilateral instability of the legs.         As 
referenced above, an April 2006 VA general examination 
initially found ligamentous laxity of the right knee. 
Assuming this even falls within the category of the specific 
disability the Veteran is claiming regarding instability, the 
August 2006 orthopedic examination that was substantially 
more comprehensive concluded there were no signs of any 
ligamentous instability. Moreover, apart from this, the 
Veteran has never reported symptomatology of or analogous to 
instability of both legs. When undergoing objective physical 
examination he has consistently been found to have 
demonstrated normal gait. Consequently, the preponderance of 
the evidence is against finding that the Veteran has a 
disability pertaining to bilateral instability of the legs. 
This claim on appeal must therefore be denied. 


B.	Increased Rating for Bilateral Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R.             § 4.1 (2009). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). Where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the applicable criteria disability ratings are 
determined by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are performed. See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992). Hearing loss disability evaluations 
range from 0 percent               (i.e., noncompensable) to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 Hertz.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.         VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.               The vertical lines in 
Table VI (in 38 C.F.R. § 4.85) represent nine categories of 
the percentage of discrimination based on the controlled 
speech discrimination test.  The horizontal columns in Table 
VI represent nine categories of decibel loss based on the 
pure tone audiometry test. The numeric designation of 
impaired hearing (Levels I through XI) is determined for each 
ear by intersecting the vertical row appropriate for the 
percentage of discrimination and the horizontal column 
appropriate to the puretone decibel loss. The percentage 
evaluation is found from Table VII by intersecting the 
vertical column appropriate for the numeric designation for 
the ear having the better hearing acuity and the horizontal 
row appropriate to the numeric designation level for the ear 
having the poorer hearing acuity. For example, if the better 
ear has a numeric designation Level V and the poorer ear has 
a numeric designation Level VII, the percentage evaluation is              
30 percent. See 38 C.F.R. § 4.85.

The Veteran underwent VA examination by an audiologist in May 
2006. 
On the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
60
60
46
LEFT
5
10
20
50
55

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 98 percent in the left ear. 
The diagnostic summary was of moderately-severe, high 
frequency sensorineual hearing loss in both ears. 

On reexamination in February 2009, an audiological evaluation 
established pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
55
60
55
LEFT
10
10
35
60 
55
Speech audiometry revealed speech recognition ability of 94 
percent in both ears. 

Based upon the foregoing, a noncompensable evaluation for 
bilateral hearing loss remains warranted. The February 2009 
VA audiological examination provides the most pronounced 
findings of record as pertaining to hearing loss, indicating 
impairment consistent with the designation of Level I in each 
ear. Under 38 C.F.R. § 4.85, Table VII, these numerical 
designations correspond to a noncompensable rating. While the 
Veteran is not shown to have an exceptional pattern of 
hearing impairment as defined in 38 C.F.R. § 4.86 to permit 
application of Table VIa (based entirely upon puretone 
thresholds, and excluding speech discrimination scores), even 
applying this criteria he would still have designations of 
Level I in each ear, and thereby overall a noncompensable 
rating. Evaluating hearing loss under the schedular criteria 
thus clearly corresponds to no higher than the existing 
assigned noncompensable disability rating. 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected bilateral hearing loss has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. On the May 2006 
audiological examination, the Veteran's primary complaint was 
that he could hear but had some difficulty understanding in 
noise and groups of people. He had hearing aids to assist in 
this process. See e.g., Martinak v. Nicholson, 21 Vet. App. 
447, 455-56 (2007) (in view of potential entitlement to 
extraschedular rating the examiner should describe effect of 
hearing loss on occupational functioning and daily 
activities).         The Veteran's service-connected disorder 
also has not necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards. In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in           38 C.F.R. § 3.321(b)(1). 
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).
 
For these reasons, the Board is denying the claim for a 
compensable rating for bilateral hearing loss. The 
preponderance of the evidence is unfavorable on the claim, 
and under these circumstances the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3.


ORDER

Service connection for left ankle sprain is denied.

Service connection for a left knee condition is denied.

Service connection for lumbar muscle spasm is denied.

Service connection for left shoulder instability is denied.

Service connection for bronchitis is denied.

Service connection for left elbow olecranon bursitis is 
denied.

Service connection for residuals of a right knee injury is 
denied.

Service connection for gastritis and post-gastrectomy 
syndrome is denied.

Service connection for bilateral instability of the legs is 
denied.

A compensable rating for bilateral hearing loss is denied. 



REMAND

The Board finds that additional development is warranted on 
the claims for service connection for sinusitis, and 
increased initial rating for right ankle sprain, before 
issuing a decision on these matters. 

Regarding sinusitis, the Veteran's service treatment history 
documents this condition. In December 2001, the Veteran had a 
chest cold, weakness, and dizziness over the prior two weeks. 
There was nasal congestion and sinus pressure.              
The assessment was of sinusitis. In September 2003, the 
Veteran had an episode of sinusitis treated with a 
prescription antibiotic. The report of a January 2005 
consultation for hearing loss points out that the Veteran 
also had sinus problems.

The Veteran has undergone an April 2006 VA examination by an 
otolaryngologist pertinent to the claim. The Veteran then 
reported having sinusitis intermittently for the previous 10 
to 15 years, and stated that he took antibiotics about two 
times per year for this problem. It was objectively noted 
upon a nose and throat examination that the nose, 
nasopharynx, mouth, larynx and neck were all within normal 
limits.   No further findings were provided. A definitive 
diagnosis was not forthcoming, nor did the examiner clarify 
whether post-service sinusitis had any causal relationship to 
in-service symptomatology.

Accordingly, another VA examination should be scheduled 
specifically to confirm whether the Veteran still experiences 
sinusitis, and if so to determine if it is a medical 
condition incidental to his service. See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009) (VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim).

Turning to the claim for increased rating for a right ankle 
sprain, the Veteran last underwent examination for that 
condition in February 2009. Unfortunately, the examination 
findings are not complete. The VA examiner provided range of 
motion findings for the right ankle disorder intended for 
purpose of evaluating it under provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5271. However, the examiner further 
noted "marked pain against resistance on dorsiflexion," 
worsening with repetitive use, without offering discussion of 
whether these factors additionally limited right ankle 
mobility. 

The evaluation procedures for a disorder where predicated 
upon limitation of motion of an affected joint are intended 
to be comprehensive in consideration of functional loss. As 
indicated in DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995), 
VA examination of a specific joint must determine whether 
there is additional functional impairment above and beyond 
the limitation of motion objectively demonstrated involving 
painful motion, weakness, excess fatigability on repetitive 
use, and incoordination. See also 38 C.F.R. §§ 4.45 and 4.59. 
When functional loss is present, the VA examiner must then 
attempt to quantify to the extent feasible      the degree of 
additional range of motion loss due to one or more of the 
above-referenced factors. DeLuca, supra. The statement of 
objective range of motion findings alone without discussion 
of functional loss therefore would not be sufficient for 
rating purposes.

Hence, another VA orthopedic examination for purpose of 
accurately evaluating  the Veteran's service-connected right 
ankle disorder is required. 

Accordingly, these claims are REMANDED for the following 
action:

1.	The RO should schedule the Veteran for 
a VA orthopedic examination to determine 
the likely etiology of his claimed 
sinusitis. The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination. All 
indicated tests and studies should be 
performed, and all findings should be set 
forth in detail.   It is requested that 
the VA examiner offer an opinion as to 
whether sinusitis is at least as likely as 
not (50 percent or greater probability) 
due to an incident of the Veteran's 
military service, to include based on the 
instances of documented treatment therein.
The examiner should include in the 
examination report  the rationale for any 
opinion expressed. However, if the 
examiner cannot respond to the inquiry 
without resort to speculation, he or she 
should so state, and further explain why 
it is not feasible to provide a medical 
opinion.

2.	Then schedule the Veteran for a VA 
orthopedic examination to determine the 
current severity of the Veteran's service-
connected right ankle disorder.            
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.                  All 
indicated tests and studies should be 
performed, and all findings should be set 
forth in detail. It is requested that the 
VA examiner indicate all present symptoms 
and manifestations attributable to the 
Veteran's service-connected right ankle 
disorder. In examining the Veteran,            
the examiner should report complete range 
of motion findings for the affected joint. 
The examiner should be asked to indicate 
whether pain or weakness significantly 
limits functional ability during flare-ups 
or when the measured joint is used 
repeatedly over a period of time. The 
examiner should also be asked to determine 
whether the joint exhibits weakened 
movement, excess fatigability or 
incoordination. If feasible, these 
determinations should be expressed in 
terms of additional range of motion lost 
due to any weakened movement, excess 
fatigability or incoordination. 

3.	The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

4.	Thereafter, the RO should readjudicate 
the claims for service connection for 
sinusitis, and increased initial rating 
for right ankle sprain. If any benefit 
sought on appeal is not granted, the 
Veteran should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim. 38 C.F.R. § 3.655. 

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



 Department of Veterans Affairs


